Attorney’s Docket Number: 4630.3820000
Filing Date: 11/13/2020
Claimed Foreign Priority Date: none
Applicants: Khaderbad et al.  
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 10/20/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 10/20/2022, responding to the Office action mailed on 07/20/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 22 and 24, and added new claims 29-30. Accordingly, pending in this application are claims 9-21, 23, and 25-30.

Response to Amendment
Applicant’s amendments to the Claims have overcome the objections to the Specification previously set forth in the Non-Final office action mailed on 07/20/2022. Accordingly, the objections to the Specification are withdrawn.
Applicant’s amendments to Claims have overcome the claim rejections under 35 35 U.S.C. 102 and 35 U.S.C. 103, as previously formulated in the same Office action. However, applicant’s amendments have introduced new issues, and new grounds for rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

New claim 30 recites the limitation “an edge thickness of the first layer about 50% thicker than a mid-point thickness of the first layer” at L. 2-3. However, Claim 25, from which claim 30 depends, has been amended to require “the first layer having a planar top surface topography”. Therefore, the limitation recited in claim 30 regarding the arrangement of the first layer is directed to a non-planar top surface topography (i.e., having at least a variable thickness), and thus cannot be understood as further limiting the subject matter recited in amended claim 25. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 21, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lilak et al. (US2020/0105891).

Regarding Claim 21, Lilak (see, e.g., Figs. 2A-E and Par. [0076]) shows most aspects of the instant invention, including a method comprising:
-  forming, on a substrate (e.g., substrate 202), a first transistor having first source/drain (S/D) epitaxial structures (e.g., lower transistor 280 having epi S/Ds 232) 
- forming, on the first transistor, a second transistor comprising second S/D epitaxial structures aligned with the first S/D epitaxial structures (e.g., upper transistor 281 having epi S/Ds 234)
- forming an isolation structure between the first and second S/D epitaxial structures (e.g., intervening insulating layer 230)
- capping sidewalls of the first and second S/D epitaxial structures (e.g., with spacers 217).
However, Lilak (see, e.g., Figs. 2D-E) shows that isolation structure 230 has a top surface that is substantially planar. As such, Lilak is silent about the isolation structure having a concave top surface, as required by the claim.
Therefore, Lilak shows all aspects of the instant invention (see, e.g., Paragraph 12 above), except for the isolation structure having a concave top surface. However, it is noted that the specification fails to provide teachings about the criticality of the shape of the top surface; and absent any criticality, this limitation is only considered to be an obvious modification of the shape of the top surface of the isolation structure disclosed by Lilak, as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous surface shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Daily, 149 USPQ 47 (CCPA 1976). 
Furthermore, the claimed shape of the top surface of the isolation structure is known in the art, as evinced by, e.g., Fulford et al. (US2021/0104523; Fig. 6), Rachmady et al. (US2020/0294969; Fig. 1B), or Frougier et al. (US10,256,158; Fig. 62), all disclosing stacked CMOS structures having an isolation structure between vertically aligned epi S/D features, wherein the isolation structure has a concave top surface.
Accordingly, Lilak also teaches that forming the isolation structure comprises forming an isolation structure having a concave top surface.
Regarding Claim 23, Lilak (see, e.g., Figs. 2A-B and D) teaches capping the isolation structure (e.g., 230).
Regarding Claim 26, Lilak (see, e.g., Par. [0033],[0054]-[0055]) discloses that insulator 130/230 is comprised of one or more layers, including, e.g., SiN. Therefore, Lilak teaches that forming the isolation structure (e.g., 230) comprises forming a first layer comprising an oxygen-free dielectric (e.g., SiN).

  Allowable Subject Matter
Claims 9-20 are allowable.
Claims 25 and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims filed on 10/20/2022 have been fully considered, but have not been found persuasive:
The applicant argues:
“Exemplary support for the amendments to claim 21, including criticality, is found at least at 49, 54, 67, and 78 of the published patent application.” (see, e.g., Remarks, page 9, L, 9-10).
The examiner responds:
The examiner disagrees. While the examiner acknowledges that the paragraphs quoted by Applicant do support the amended subject matter, they fail to justify the criticality of “the isolation structure having a concave top surface”. The examiner quotes application’s paragraphs 50, 67, or 78, disclosing the argued isolation structure having a planar/uniform top surface or having a concave top surface as alternatives. Additionally, the disclosure as originally filed is devoid of any non-obvious or unexpected results, i.e., results which are different in kind and not in degree from the prior art, that would be conditional on a particular shape of the isolation structure’s top surface (e.g., planar vs. concave). Accordingly, claims 21, 23, and 26 stand rejected as obvious over Lilak, as detailed in the Office action supra. 

Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814